Citation Nr: 0205972	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  95-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder claimed secondary to post-traumatic stress disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.

(The issue of entitlement to service connection for 
hepatitis-C will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Nashville, Tennessee RO.

With regard to the claim for service connection for 
hepatitis-C, the Board is undertaking additional development 
pursuant to the authority granted by 67 Fed. Reg. 3.099, 
3.104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002)) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  A gastrointestinal disease was not manifest in service 
and is not attributable to service.

2.  Post-service gastrointestinal diseases including hiatal 
hernia, duodenitis, pancreatitis, possible cholelithiasis, 
and gastroesophageal reflux disease are not proximately due 
to or aggravated by service connected post-traumatic stress 
disorder.

3.  Post-traumatic stress disorder is currently manifested by 
no more than chronic anxiety and a moderate level of 
interference with occupational and social functioning.

4.  The appellant is service connected for post-traumatic 
stress disorder (50 percent disabling); trench foot 
(noncompensable); and malaria (noncompensable).  His combined 
schedular evaluation is 50 percent from November 1978.

5.  The appellant's service connected disabilities alone do 
not preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The criteria for service connection on a secondary basis 
for a gastrointestinal disorder have not been met.  38 C.F.R. 
§ 3.310(a) (2001). 

3.  Post-traumatic stress disorder is no more than 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).

4.  The criteria for a total schedular rating based on the 
inability to secure or follow a substantially gainful 
occupation have not been met.  38 U.S.C.A. §§ 5107, 7104 
(West 1991); 38 C.F.R. § 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The instant appeal stems from a March 1995 rating decision 
that denied service connection for a gastrointestinal 
disorder claimed secondary to post-traumatic stress disorder; 
denied a total rating based on individual unemployability; 
and confirmed and continued a 50 percent evaluation for post-
traumatic stress disorder.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the March 1995 rating decision, and the Statement of the Case 
and Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for service 
connection or for an increased rating.  These same documents 
also furnished notice of the evidentiary defects existing in 
the claims.  During the pendency of this appeal, the RO 
requested that the appellant furnish notice to the RO of any 
outstanding evidence to support his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  All available service medical records 
were previously obtained and associated with the claims 
folder.  In February 1998, the National Personnel Records 
Center certified that all available service medical records 
had been forwarded.  The appellant identified treatment at VA 
Medical Centers, and inpatient and outpatient treatment 
records were obtained from the VA Medical Centers in St. 
Petersburg, Gainesville, Little Rock and Nashville.  As 
recently as July 1999, the RO requested that the VA Medical 
Center in Nashville that all treatment records be forwarded.  
In January 2001, the appellant submitted an outpatient record 
from the VA Medical Center dated in January 2000 and made an 
allegation that records were missing from his file.  Our 
review of the medical evidence obtained by the RO failed to 
find that this was true.  Rather, as the appellant is 
regularly seeking treatment at the VA Medical Center, records 
will continually be generated.  At some point the RO had to 
stop developing the treatment records and forward the appeal 
to the Board for review.  The only records that we can 
ascertain that might be missing are treatment records 
developed since the appeal was certified to the Board.  In 
February 2002, the appellant forwarded additional records 
that included lay statements and very recent inpatient and 
outpatient treatment records from the VA Medical Center.  
Other than asserting that additional outpatient records have 
been generated, the appellant has not referenced any other 
unobtained evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim.  We hold that there is evidence sufficient to 
decide these claims and there is evidence of record that 
addresses each issue under current appellate consideration.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded compensation and pension examinations in 
September and October 1998, and additional examinations are 
available in the treatment records.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Secondary service connection for a gastrointestinal disorder.

The appellant contends that he has developed a 
gastrointestinal disorder that he attributes to the effects 
of his anxiety and other post-traumatic stress disorder 
symptoms.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2001).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

No chronic gastrointestinal disability was identified in 
service.  During his psychiatric hospitalization prior to his 
discharge he stated vaguely that his stomach bothered him 
some.  Physical examination of his abdomen was normal.

On VA examination in August 1946, he reported that his 
appetite was poor and that he filled up readily and vomited 
it he tried to force himself to eat.  He reported abdominal 
tenderness.  Physical evaluation of his digestive system was 
normal.  Anxiety state, moderate was diagnosed.

On VA examination in May 1948 he complained of poor appetite 
and weight loss.  Anxiety reaction was diagnosed, manifested 
by feelings of anxiety, apprehension, insecurity, frustration 
and over-concern regarding his leg.  Physical evaluation of 
his digestive system was normal.  

In September 1950, M.C. Porterfield, M.D. submitted a note 
that stated that the appellant was bothered by colitis that 
was due to his nervous condition.  All tests and examinations 
had been negative.

On VA examination in June 1951, he complained of poor 
appetite, inability to gain weight and occasional nausea.  On 
physical examination he reported tenderness in the right 
upper quadrant and the left lower quadrant.  A conversion 
reaction was diagnosed, manifested by preoccupation with 
bodily functions.

On VA examination in January 1978, he was diagnosed with 
hysterical personality disorder with conversion and anxiety 
features.  On VA examination in January 1979, hysterical 
personality disorder with conversion and anxiety features was 
diagnosed.  On VA examination in September 1979, the examiner 
indicated that the characteristics of his personality 
disorder consisted of somatizing any of the ordinary tensions 
of daily living.  The anxiety reaction could not be 
completely separated from the underlying hysterical 
personality disorder.

He underwent a mental health evaluation in October 1979.  He 
reported that he usually threw up meals if he forced himself 
to eat.  He had several somatic problems related to his 
nerves.

The appellant was admitted to the VA Medical Center in 
December 1979 for rectal bleeding.  A purulent rectal fissure 
was discovered and successfully treated.  Upper 
gastrointestinal evaluations and barium enema were both 
normal.  

A VA examination was conducted in February 1981.  The 
appellant reported a great deal of difficulty with anxiety 
producing symptoms related to his stomach.  Upon close 
questioning, his reported vomiting appeared to consist of a 
hacking cough and gagging, but no true vomiting.  At no time 
did he truly produce hematemesis.  It was the impression of 
the examiner that the appellant did not have any significant 
gastrointestinal disease related to his emotional problems.  
There was no cause of gastrointestinal bleeding that was 
solely related to one's emotions.  Abdominal ultrasound in 
October 1989 was normal.

Esophagogastroduodenoscopy in February 1993 revealed 
duodenitis and a distended gallbladder.  The esophagus and 
stomach were normal.  Upper gastrointestinal testing was 
conducted in July 1993 for complaints of reflux.  A small 
hiatal hernia without evidence of gastroesophageal reflux was 
reported.  In July 1993, the appellant was admitted to the 
hospital with a long history of upper abdominal pain.  Workup 
in January 1993 had revealed an inflamed pancreas with no 
etiology discovered.  Computed tomography had revealed 
possible gallstones.  He underwent an elective 
cholecystectomy.  VA Medical Center outpatient records 
throughout 1994-1996 indicated that the medical reasons for 
the appellant's continued complaint of chronic nausea were 
unknown.  The appellant has reported chronic nausea since 
service and/or since his cholecystectomy.

In 1997 VA Medical Center records, a diagnosis of 
gastroesophageal reflux disease is listed.  In August 1998 
his reflux symptoms were controlled unless he ate spicy 
foods.  In an April 1999 note, the assessment indicated that 
the gastroesophageal reflux symptoms were somewhat increased 
related to stress.  

In a note dated in January 2000, the treating physician 
indicated that the gastroesophageal reflux disease symptoms 
were controlled except for occasional flares of heartburn and 
vomiting after certain foods.  When this happened, the 
appellant's anxiety was aggravated.  The examiner concluded 
that the appellant's anxiety was aggravated by chronic 
hepatitis-C and his gastroesophageal symptoms.

The appellant was admitted to the VA Medical Center in March 
2001 for a chief complaint of nausea and vomiting.  His 
abdomen was soft with mild to moderate diffuse tenderness in 
both upper quadrants and periumbilical region.  The 
differential diagnosis was probable viral gastritis.  He was 
admitted in May 2001 for evaluation of a complaint of nausea 
and vomiting.  In the emergency room he was noted to be an 
extremely anxious individual who would benefit from a mental 
health consultation.  Colonoscopy revealed diverticulosis in 
the sigmoid colon and otherwise the examination was normal.  
Upper endoscopy revealed a hiatal hernia and stricture in the 
distal esophagus.  He was admitted in November 2001 for 
nausea and vomiting that was attributing during the 
hospitalization to a urinary tract infection.  It was noted 
that he was very anxious as a baseline state.

We have first considered whether service connection for any 
gastrointestinal disorder is warranted on a direct basis.  
Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2001); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 
at 469.  However, where the claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.  The Board generally will afford a higher degree 
of probative value to objective evidence provided by 
competent medical examiners when compared to the subjective 
reports of interested parties.

A number of gastrointestinal conditions have been diagnosed 
post-service.  The appellant has complained of chronic 
nausea, without an identified etiology.  A hiatal hernia was 
identified in 1993, and the appellant had an episode of 
pancreatitis and possible cholelithiasis in 1993 for which he 
underwent cholecystectomy.  Gastroesophageal reflux disease 
is recently diagnosed, although testing failed to reveal 
reflux.  Diverticulosis was also identified in 2001.  
However, no competent medical examiner has linked any of 
these conditions to service.  None of these conditions were 
identified in service.  In the absence of competent and 
persuasive evidence of inservice onset of gastrointestinal 
disease and a nexus opinion linking post-service disease to 
service, the preponderance of the evidence is against the 
claim.

We have considered the appellant's contention that he has 
experienced chronic nausea since service and we have noted 
the vague stomach complaints that were recorded in his 
service medical records.  Nausea is a symptom; service 
connection is established for when disease or injury is 
incurred in service and there is present disability 
attributable to service.  Repeated work-ups throughout the 
claims folder generally failed to identify a gastrointestinal 
etiology for the nausea, with the exception of acute viral 
causes.  Somatization of his anxiety was repeatedly assessed, 
and the appellant is service connected for his anxiety 
disorder now characterized as post-traumatic stress disorder.  
Accordingly, the appellant is presently compensated for this 
symptom (nausea) of his service connected anxiety disorder.  

The Board has also considered whether service connection on a 
secondary basis is warranted.  We have considered whether 
there is disability which is proximately due to or the result 
of a service-connected disease or injury.  The VA examiner 
February 1981 addressed this question and concluded there was 
not.  It was the impression of the examiner that the 
appellant did not have any significant gastrointestinal 
disease related to his emotional problems.  This conclusion 
was supported by the many medical evaluations in the claims 
folder that had failed to find significant gastrointestinal 
disease.  It is further supported by the record since 1981 
when hiatal hernia, pancreatitis or cholelithiasis were found 
and not attributed to post-traumatic stress disorder or 
anxiety.  This opinion is directly on point and referenced a 
review of the record, and is therefore afforded a high degree 
of probative value in our decision. 

We have considered Dr. Porterfield's statement in 1950 that 
the appellant was bothered by colitis that was due to his 
nervous condition.  All tests and examinations had been 
negative according to the doctor, so it very unclear why 
colitis was diagnosed.  Never the less, colitis has never 
been diagnosed since, is not currently diagnosed, and no 
other physicians have attributed colitis to a nervous 
condition.  Dr. Porterfield offered no explanation or 
rationale why this diagnosis was made or conclusion reached, 
and there is no indication that he had reviewed the records 
up to that date.  Therefore we afford this statement little 
probative value in our consideration of the claim.

We have also considered the statement that the appellant 
obtained in January 2000 from his treating physician.  That 
physician indicated that the appellant's (service connected) 
anxiety was aggravated by chronic hepatitis-C and his 
gastroesophageal symptoms.  This is the inverse situation 
from what is necessary to establish secondary service 
connection under Allen.  In the appellant's case, his service 
connected disability is aggravated by a non-service connected 
condition.  Therefore, this opinion does not form the basis 
for a grant of service connection.

In light of the absence of competent, persuasive medical 
opinion that demonstrates a secondary relationship between a 
current gastrointestinal disability and a service connected 
disability, the preponderance of the evidence is against the 
claim.

Increased rating for post-traumatic stress disorder.

This portion of the appeal stems from the March 1995 rating 
decision that confirmed and continued a 50 percent evaluation 
for post-traumatic stress disorder.  The appellant contends 
that a higher evaluation is warranted.  He described an 
inward nervous condition that caused depression, lack of 
ability to communicate or to deal with anything, and eating 
and digestion problems.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

A VA examination was conducted in September 1998.  The claims 
folder was reviewed in depth.  The appellant had been married 
twice.  His first marriage had lasted 12 years and the 
divorce was the result of his wife's family's alcohol problem 
and incompatibility.  He had married again in 1970 and 
remained so.  He was his wife's primary caretaker as she was 
ill.  On mental status examination he arrived on time and was 
well dressed and well groomed.  He was well oriented and 
cooperative.  There was no overt deficit in his memory for 
immediate and remote events.  His memory for remote events 
was at times vague.  His thought processes were notably 
tangential and it was difficult to get a clear history.  His 
speech was mildly pressured but otherwise unremarkable.  
There was no delusional content to his thoughts, although he 
was preoccupied with the issue of being justly treated by the 
VA.  His thought progression was in general, logical and 
sequential, but there was noticeable circumstantiality and 
tangentiality.  His mood was mildly depressed and anxious, 
with a generally appropriate but slightly blunted affect.  
There was no evidence of any suicidal or assaultive ideation.  
His judgment appeared good, his insight only fair.  Most of 
his recent treatment was not psychiatric, but related to his 
stomach condition, which he clearly believed was related to 
his nerves.  He described numerous symptoms indicative of 
post-traumatic stress disorder.  He had difficulty getting 
close to people.  He experienced sleep difficulties and 
concentration problems.  It was very difficult to disentangle 
the relative contributions of post-traumatic stress disorder 
and the impact of aging on his current ability to work.  It 
seemed clear that his emotional difficulties had a long-term 
impact in reducing his occupational functioning.  His Global 
Assessment of Functioning score was 55.

In VA Medical Center records developed during the appeal 
period, chronic anxiety was repeated as a diagnosis, but 
little other documentation of treatment was indicated.  In 
March 1985, chronic anxiety disorder and mild dementia 
probably of Alzheimer's type was diagnosed.  In December 
1989, his anxiety was increased because of stress due to his 
wife's illness.  In July 1999 his anxiety was under 
reasonable control.  A history of social anxiety was reported 
in January 2000.  VA Medical Center records from 2001 
documented chronic anxiety.  In November 2001, this was 
related to the responsibilities associated with taking care 
of his wife.

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9411 for post-traumatic 
stress disorder.  This appeal is based on a 1995 rating 
decision.  The criteria for evaluating mental disorders 
changed in November 1996.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110.  Thus, the Board will lay out both 
the pre-November 1996 criteria and the post November 1996 
criteria for the benefit of comparing the two.  The pre-
November criteria and the applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

Comparing the pre-November 1996 criteria to the post-November 
1996 criteria, the Board believes that neither one is more 
favorable to the appellant than the other.  The appellant 's 
disability falls within the 50 percent evaluation under both 
criteria. Because the RO considered the veteran's disability 
under both criteria (although on separate occasions), a 
Bernard issue is not raised by the Board's consideration of 
both criteria in this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993)

The preponderance of the evidence is against a higher 
evaluation under the old criteria.  Although the appellant 
has demonstrated some social anxiety, he has maintained two 
long-term marriages and has indicated that he has family 
relationships.  The record also documents church 
relationships.  A severe impairment in the ability to obtain 
or retain employment was not demonstrated as his retirement 
was due to both anxiety and his other non-service connected 
medical conditions.  His emotional difficulties were said to 
have had a long-term impact in reducing his occupational 
functioning, but a reduction in functioning is not a 
description of a severe impairment.

The preponderance of the evidence is against a higher 
evaluation under the new criteria.  The record does not 
document suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.  His personal appearance was well groomed.  He 
has difficulty but is not unable to establish and maintain 
personal relationships.  He functions on his own and was the 
primary caretaker for his wife.  The appellant has reported 
difficulty in adapting to stressful circumstances and he 
certainly has documented chronic anxiety and somatization, 
however these symptoms do not fit the criteria for a higher 
evaluation.  The current evaluation contemplates the moderate 
level of occupational and social dysfunction as documented in 
the record.  

We have considered the appellant's contention that a higher 
evaluation is warranted.  The appellant is competent to state 
that his condition is worse.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  

The Board's conclusion is further supported by a Global 
Assessment of Functioning score of 55 which was noted in the 
VA examination.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A Global Assessment of Functioning score of 55 falls 
in the range of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
current 50 percent evaluation is indicative of a moderate 
level of disability.  We note that the Court affirmed the 
Board's decision to deny an evaluation higher than 50 percent 
in Carpenter, wherein the facts involved an appellant service 
connected for a psychiatric disability with a Global 
Assessment of Functioning score of 55-60.

Total rating based on individual unemployability.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (2001).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  The sole fact that 
the appellant is unemployed is not enough.  38 C.F.R. 
§§ 4.16(a), 4.19 (2001), Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The appellant is service connected for post-traumatic stress 
disorder (50 percent disabling); trench foot 
(noncompensable); and malaria (noncompensable).  His combined 
schedular evaluation is 50 percent from November 1978.  
Therefore, the appellant does not meet the schedular criteria 
for a total rating based on individual unemployability and 
there is no legal merit to the claim based upon schedular 
requirements.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 38 
C.F.R. § 4.16(b) as the appellant fails to meet the 
percentage standards outlined above yet has asserted that he 
is unemployable by reason of his service-connected 
disability.  The Board finds that the RO was not in error 
when it did not submit the appellant's case to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration as the Board does not find that he is 
unemployable as a result of his service-connected 
disabilities. 

The Board must note that no medical professional has stated 
that the appellant's service-connected disorders (post-
traumatic stress disorder, trench foot or malaria) alone 
renders the appellant unemployable.  The appellant has 
indicated in various statements that he last worked in 
September 1977.  On VA examination in January 1978, the 
appellant reported that he finished high school.  Following 
military service, he obtained a degree in history and taught 
elementary school for two years.  He then went to work as an 
office manager in a relative's construction company until 
1961.  He moved to Tennessee and worked in the promotional 
aspects of music publishing and recording.  During the 10 
years he was in Tennessee he worked a total of about 3 years 
because he was ill and being treated for various problems.  
He went to Florida in about 1973 and did some tax accounting 
on a part-time basis.  He reported to this examiner that he 
last worked on a regular basis in 1975.  On examination in 
October 1979 he reported that he had never been able to work 
for long periods of time.  The longest he was able to 
continue at a job was for three years as a teacher.

The Board considered entitlement to a total rating based on 
individual unemployability in an April 1980 decision.  The 
appellant was granted a 50 percent evaluation for anxiety 
reaction (now characterized as post-traumatic stress 
disorder) in that Board decision, and a compensable 
evaluation for trenchfoot was denied.  His combined schedular 
evaluation was 50 percent.  The Board denied a total rating 
based on individual unemployability finding that his service 
connected disabilities did not preclude him from all 
employment opportunities consistent with his previous 
experience.  The Board did concede that the service connected 
anxiety reaction did cause a severe industrial impairment.

The appellant has continued to claim entitlement to a total 
rating based on individual unemployability.  In March 1985 he 
was diagnosed with mild dementia probably of Alzheimer's 
type.  He underwent a VA psychiatric examination in October 
1994.  At the time of that examination, the appellant 
indicated that he had retired two years prior and had done 
administrative jobs all his life.  He wished he could still 
work but because of his age he was forced to retire.  

In an outpatient note dated in October 1994, the appellant 
was said to be currently asking for an increase in his 
compensation.  His feeling was that he was unable to work 
because of his service connected disability and non-service 
connected illnesses.  He was currently 50 percent service 
connected for neurosis.  He also had hypertension, hepatitis-
C and problems with nausea on eating.  This last problem was 
being evaluated by gastrointestinal medicine.  The writer 
agreed with the appellant that he was unable to work and was 
totally disabled.

A VA psychiatric examination was conducted in September 1998.  
The appellant requested that the examiner review his 
disability without regard to the issue of his age.  He was 
very clear that he wanted to try to disentangle the issue of 
any disability that might be related to his medical or 
psychological problems from the infirmities that might be due 
to the aging process.  The appellant reported that he had 
left the music business because of increasing 
gastrointestinal problems and problems with his nerves 
including frequent depression.  The examiner reviewed and 
discussed the entirety of the evidence contained in multiple 
claims folders.  There was some discrepancy between the 
appellant's description of his occupational history and that 
which had been recorded previously.  It was the examiner's 
opinion that in an attempt to make a positive impression on 
the examiner he had presented his occupational history in a 
way that led him to seem more functional and successful that 
he had been.  This examiner recharacterized the service 
connected disability as combat-related chronic post-traumatic 
stress disorder.  It was his impression that the appellant 
may have over-reported his occupational success and that if 
the history of his functioning in the work setting was closer 
to what had previously been recorded, then post-traumatic 
stress disorder had significantly impaired his occupational 
functioning over the course of many years.  It was very 
difficult to disentangle the relative contributions of post-
traumatic stress disorder and the impact of aging on his 
current ability to work.  It was clear that his emotional 
difficulties had a long-term impact on reducing his 
occupational functioning.  The physiological problems, 
particularly his gastrointestinal symptoms were difficult to 
disentangle.

On VA examination in October 1998, the appellant stated that 
he was retired, 77 years old, and did not intend to have any 
job.  In a January 2000 outpatient note, the examiner 
indicated that the appellant had to give up his business in 
1998 due to social anxiety and that now he often stayed home 
rather than go out in public due to anxiety.

Essentially, the appellant contends that he is unemployable 
due to his service- connected post-traumatic stress disorder 
because the symptomatology includes anxiety and 
gastrointestinal problems that had made it impossible to 
work.  However, the evidence demonstrates that the 
symptomatology associated with service connected post-
traumatic stress disorder (and noncompensable malaria and 
trenchfoot) alone did not result in unemployability.  While 
there is competent medical opinion that the appellant is 
unemployable, the evidence repeatedly indicated that this is 
due to a combination of service connected and non-service 
connected disability.  Furthermore, there is no evidence of 
frequent hospitalizations, rather, the appellant has never 
been hospitalized for post-traumatic stress disorder and has 
not participated in any counseling.  We also note, that at 
the time the Board considered entitlement to a total rating 
for compensation based on individual unemployability in April 
1980, the appellant was not working and his combined 
schedular evaluation was the same as it is now.  The Board 
denied entitlement based on a finding that his service 
connected disabilities did not preclude him from all 
employment opportunities consistent with his previous 
experience, while conceding that the service connected 
anxiety reaction did cause a severe industrial impairment.  
There has been no increase in the disability associated with 
post-traumatic stress disorder, malaria or trenchfoot since 
the 1980 decision.  His predominant symptom, anxiety, still 
causes industrial impairment, as is recognized in the current 
evaluation.  However, there is no evidence of an increase in 
disability.  Therefore, there is no basis for us to conclude 
that a total rating for compensation based on individual 
unemployability is now warranted when we find no essential 
difference between the evidence before the Board in 1980 and 
the evidence before the Board today. 

As the undersigned concludes that the weight of the evidence 
is against the appellant's claim to a total rating for 
compensation purposes based upon individual unemployability, 
the evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).  Accordingly, a total rating based on individual 
unemployability due to the appellant's service-connected 
post-traumatic stress disorder is denied. 


ORDER

Service connection for a gastrointestinal disorder, to 
include hiatal hernia, pancreatitis, duodenitis, possible 
cholelithiasis, gastroesophageal reflux disease, claimed 
secondary to post-traumatic stress disorder is denied.  An 
increased rating for post-traumatic stress disorder is 
denied.  A total rating based on individual unemployability 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

